Exhibit 10.1

 

DDi CORP. SEVERANCE PLAN FOR KEY EMPLOYEES

AND SUMMARY PLAN DESCRIPTION

EFFECTIVE DECEMBER 19, 2004

 

1. Introduction. DDi Corp. (“DDI”) has established the DDi Corp. Severance Plan
For Key Employees (hereafter the “Plan”) effective as of December 19, 2004. The
purpose of the Plan is to establish a uniform basis for providing Severance
Payments to Key Employees who are selected for participation and whose
employment is terminated as set forth herein. To that end, this Plan terminates
and supersedes both (i) all prior plans, policies and practices of the Company
with respect to severance pay or separation pay for Key Employees, and (ii) all
employment agreements, offer letters, written terms of employment or agreements
of similar application (“Employment-related Agreements”) between the Company (or
its affiliates) and any Key Employee, to the extent any such agreement relates
to severance pay or separation pay for any such Key Employee. This document
constitutes both the written instrument under which the Plan is maintained and
the summary plan description for the Plan.

 

2. Definitions.

 

  2.1 “Cause” with respect to any Participant shall mean:

 

  a. willful refusal to perform, in any material respect, his or her duties or
responsibilities for DDI;

 

  b. material breach of his or her duties or responsibilities to DDI;

 

  c. gross negligence or willful disregard in the performance of his or her
duties or responsibilities;

 

  d. willful disregard, in any material respect, of any financial or other
budgetary limitations established in good faith by the Board of Directors of DDI
if continuing after written notice;

 

  e. engaging in conduct that causes material and demonstrable injury,
monetarily or otherwise, to DDI, including, but not limited to, misappropriation
or conversion of DDI’s assets; or

 

  f. conviction of or entry of a plea of nolo contendere to a felony.

 

2.2 “Change of Control” means (A) the acquisition of 50 percent or more of each
class of the outstanding shares of the Company by a third party which is not a
member of a Controlled Group (within the meaning of the Internal Revenue Code)
including the Company, (B) a merger, consolidation or other reorganization of
the Company (other than reincorporation), if after giving effect to such merger,
consolidation, or other reorganization, the shareholders of

 

1



--------------------------------------------------------------------------------

the Company immediately prior to such merger, consolidation, or other
reorganization do not represent a majority in interest of the holders of voting
securities (on a fully diluted basis) with the ordinary power to elect directors
of the surviving entity after such merger, consolidation or other
reorganization, or (C) the sale of all or substantially all of the assets of the
Company to a third party who is not a member of a Controlled Group (within the
meaning of the Internal Revenue Code) including the Company.

 

2.3 “Company” means DDI, a Successor Employer or an employer following a Change
of Control.

 

2.4 “Disability” means a physical or mental condition that renders the
Participant unable to perform the essential functions of his or her job with or
without a reasonable accommodation for a period of 180 consecutive days or more.

 

2.5 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.6 “Good Reason” shall mean the occurrence of one or more of the following with
respect to such employee: (i) a material reduction in compensation or benefits
(provided, however, that a reduction in salary that is both (x) made part of a
company-wide salary reduction and (y) no greater than the percentage reduction
made for the applicable salary level in the Company salary reduction of July
2001, shall be deemed to be immaterial); (ii) involuntary relocation of primary
work location more than 50 miles from the current location; (iii) any other
event so defined in any applicable Employment-related Agreement and/or (iv) in
the event of a Change of Control, the Successor Employer fails to offer the
employee a position having responsibilities, compensation and benefits
substantially similar to those enjoyed by the employee immediately preceding the
Change of Control.

 

2.7 “Key Employee” are employees designated as such by the Company’s Board of
Directors, which has determined that Key Employees are divided into four (4)
tiers, based on their positions within the DDI organization, as follows:

 

Tier I:

 

President & Chief Executive Officer (1 person)

Tier II:

 

Vice Presidents and other Key Officers (10 persons)

Tier III:

 

Key Managers and Professionals (8 persons)

Tier IV:

 

Key Managers and Professionals (2 persons)

 

2.8 “Participant” means a Key Employee who is selected for participation by the
Board of Directors within the exercise of its sole discretion, who is notified
of such participation and who satisfies all of the other conditions of
eligibility set forth herein. Those Key Employees selected for participation and
notified of their participation as of the Effective Date are identified in
Schedule 1 hereto as the same may be modified from time to time in accordance
with the provisions hereof.

 

2.9 “Plan” means the DDi Corp. Severance Plan For Key Employees, as set forth in
this instrument and as hereafter amended.

 

2



--------------------------------------------------------------------------------

2.10 “Plan Administrator” means the Company, a Successor Employer or an employer
following a Change of Control.

 

2.11 “Plan Year” means the calendar year.

 

2.12 “Severance Payment” means the compensation paid to a Participant pursuant
to Section 3 following termination of his or her employment with the Company.

 

2.13 “Successor Employer” means any employer that acquires, through a stock
purchase or merger, or through an asset purchase, or otherwise, part or all of
the Company or an employer following a Change of Control.

 

3. General Eligibility.

 

3.1 Eligibility To Participate. A Key Employee becomes a Participant under the
Plan only if all of the following conditions are met: (1) he or she is a Key
Employee; (2) he or she is selected for participation by the Company’s Board of
Directors; (3) his or her employment with the Company or a Successor Employer is
involuntarily terminated by action of the Company or a Successor Employer, as
the case may be, for reasons other than Cause or voluntarily terminates for Good
Reason; (4) such termination described in the immediately preceding clause
occurs during the Severance Term; (5) he or she signs a release as provided in
section 4.2; and (6) Severance Payments to him or her are not excluded under
Section 4.4.

 

3.2 Exclusions. A Participant is not entitled to a Severance Payment in the
event of:

 

a.  

termination of employment for Cause;

b.  

death;

c.  

Disability; or

d.  

voluntary termination of employment by the Participant for any reason other than
for “Good Reason.”

 

4. Amount and Form of Benefits.

 

4.1 Severance Payment Amount. Any Key Employee who is selected for
participation, otherwise meets all of the terms and conditions of this Plan and
is involuntarily terminated without Cause or who voluntarily terminates
employment with the Company or a Successor Company for Good Reason during the
time period commencing on the Effective Date and ending on the second
anniversary thereof (the “Severance Term”) shall be eligible to receive a
severance benefit under this Severance Pay Plan in accordance with the tiered
structure depicted below. The aggregate amount of the severance benefit shall be
calculated by taking the product of the Key Employee’s annual “Base Salary”
(which, for purposes of this plan shall mean the then current annual base salary
in effect as of the date of termination multiplied by a fraction, the numerator
of which shall be the applicable Severance Term set forth below, and the
denominator of which shall be 12.

 

3



--------------------------------------------------------------------------------

Tier

--------------------------------------------------------------------------------

    

Severance Term

--------------------------------------------------------------------------------

I

    

24 months

II

    

12 months

III

    

9 months

IV

    

6 months

 

4.2 Release. No Severance Payment or other benefit shall be made or provided to
a Participant unless he or she provides a signed release of employment-related
and other claims in such form as DDI may require.

 

4.3 Form and Time of Severance Payment. Severance payments shall be subject to
payroll taxes and other withholdings under DDI’s or a Successor Employer’s
standard payroll practices, as applicable, and shall be paid, in the Company’s
discretion, either (a) as salary continuation on regularly scheduled payroll
dates for the duration of the applicable Severance Term, or (b) as a lump sum,
in either case of (a) or (b) commencing within 30 days after the effective date
of a release executed by the Participant in accordance with Section 4.2.

 

4.4 Limitation. In no event will a Severance Payment be made to a Participant
(i) contingent (directly or indirectly) upon his or her retiring, (ii) in an
amount that is more than twice his or her annual Compensation during the year
before his or her termination of employment, or (iii) over a period longer than
24 months after his or her termination of employment.

 

4.5 Health Insurance Benefits. For those Participants who timely elect to
receive COBRA coverage for health insurance under DDI’s group health insurance
plan, DDI agrees to reimburse COBRA premiums made by such Participant for the
period of time commencing with the Key Employee’s termination date and ending
with the earlier of (i) the last day of the applicable severance term set forth
in section 4.1 above, and (ii) the date upon which the Key Employee becomes
eligible to participate in the health insurance plan of a subsequent employer
without limitation for pre-existing conditions.

 

4.6 Plant Shut-Down or Mass Layoff. If a Participant is laid off or discharged
because of a plant shut-down or mass layoff to which the Worker Adjustment and
Retraining Notice Act of 1988 (“WARN”) applies, Severance Payments shall not be
available except as provided in this subsection. In accordance with WARN, an
employee shall be given either 60 days’ notice of termination of employment, 60
days’ pay in lieu of notice, or a combination of notice and pay in lieu of
notice the total of which equals not less than 60 days. The amount of Severance
Payments to which the Key Employee is entitled under the Plan shall be
determined by subtracting the number of days’ pay in lieu of notice he or she
receives pursuant to WARN from the amount of Severance Payments to which he or
she would be otherwise entitled under this Section 4. If the pay in lieu of
notice under WARN exceeds that Severance Payment amount the then employee will
be entitled to no Severance Payments under this Plan.

 

4



--------------------------------------------------------------------------------

4.7 Corporate Transactions and Change of Control. The obligations of the Plan
shall be binding on a Successor Employer.

 

5. Administration. The Plan is administered by the Plan Administrator, which is
the “named fiduciary” of the Plan for purposes of ERISA. The Plan Administrator
has the discretion to interpret the terms of the Plan and to make all
determinations about eligibility and payment of benefits. All decisions of the
Plan Administrator, any action taken by the Plan Administrator with respect to
the Plan and within the powers granted to the Plan Administrator under the Plan,
and any interpretation by the Plan Administrator of any term or condition of the
Plan, are conclusive and binding on all persons, and will be given the maximum
possible deference allowed by law. The Plan Administrator may delegate and
reallocate any authority and responsibility with respect to the Plan.

 

6. Amendment or Termination. The Company reserves the right, in its sole and
unlimited discretion, to amend or terminate the Plan at any time by resolution
of the Compensation Committee of the DDi Corp. Board of Directors, without
notice to or consent of Participants in the Plan.

 

7. Claim and Appeal Procedure

 

Your benefit under the Severance Plan will be paid to you as a matter of course;
accordingly, there is no need to file a claim for your benefit with the Plan
Administrator other than completing any administrative forms which may be
required by the Plan Administrator, as well as the Release required by Section
4.2. The amount of your benefit under the Severance Plan is reflected in the
Release provided to you. If you dispute the amount of your benefit, you may file
a claim with the Plan Administrator. If your claim for a benefit is denied in
whole or in part, you will be given written notice of the decision within ninety
(90) days after the receipt of the claim. The Plan Administrator may take up to
one hundred eighty (180) days after receipt of the claim to respond when special
circumstances exist, in which case it will notify you within the ninety (90) day
period of the special circumstances and the date by which the Administrator
expects the claim to be determined on review. The notice of denial will include
the specific reasons for the denial, the specific Severance Plan provisions upon
which the denial is based, a description of any additional material or
information necessary for you to prove the claim, an explanation of why such
material or information is necessary and an explanation of the Severance Plan’s
claim review procedure.

 

If you feel that you have been improperly denied a benefit under the Severance
Plan after reviewing the explanation, you should request, in writing, within
sixty (60) days after receipt of the denial notice, a second review of your
claim. You will then be given the opportunity to review pertinent documents and
submit questions and comments in writing. The request for review should be
directed to the Plan Administrator and must explain the reasons for the request.

 

A written decision on the request for review will be made within sixty (60) days
of the receipt of the request, or within one hundred twenty (120) days under
special circumstances that require an extension of time for processing. If
special circumstances prevent a decision from being made within sixty (60) days,
you will be notified in writing of the extension and the date by which the Plan
Administrator expects the claim to be determined on review prior to the

 

5



--------------------------------------------------------------------------------

commencement of the extension. The decision on the review will be sent to you in
writing and will include the specific reasons for the decision and the Severance
Plan provisions upon which the decision is based. It will also inform you of
your right to reasonable access to any information relevant to your claim for
benefits and of your right to bring an action under section 502(a) of ERISA.
This is the final decision under the Severance Plan’s administrative procedures.

 

8. Source of Payments. All Severance Payments will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets.

 

9. Inalienability. In no event may any Participant sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors, nor
liable to attachment, execution or other legal process.

 

10. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.

 

11. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 

12. Agreements. The Plan Administrator may, in its discretion, enter into
written agreements with Key Employees in which the Plan Administrator may vary
the terms of the Plan. The severance provisions of any such agreement are
incorporated by reference herein with respect to the Key Employee to which it
relates.

 

13. No Employment Rights. Neither the establishment nor the terms of the KERP
shall be held or construed to confer upon any employee the right to a
continuation of employment by DDI, nor constitute a contract of employment,
express or implied. Subject to any applicable Employment-related Agreement, DDI
reserves the right to dismiss or otherwise deal with any employee, including the
Participants, to the same extent as though the KERP had not been adopted.
Nothing in the KERP is intended to alter the “AT-WILL” status of Participants,
it being understood that, except to the extent otherwise expressly set forth to
the contrary in an Employment-related Agreement, the employment of any
Participant can be terminated at any time by either DDI or the employee with or
without notice, with or without cause.

 

6



--------------------------------------------------------------------------------

14. Additional Information.

 

Plan Sponsor: DDi Corp.

 

Employer Identification Number: 06-1576013

 

Plan Number: [insert]

 

Plan Year: Calendar year

 

Plan Administrator: Plan Sponsor

 

Agent for Service of Legal Process: Director of Human Resources

 

15. Execution.

 

IN WITNESS WHEREOF, the Chief Executive Officer of DDi Corp., has executed the
Plan on the date indicated below.

 

DDi Corp.

 

By:

--------------------------------------------------------------------------------

Printed:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Dated:

--------------------------------------------------------------------------------

 

7



--------------------------------------------------------------------------------

Your Rights Under ERISA

 

As a Participant in an employee welfare plan, you are entitled to certain rights
and protections under ERISA. Specifically, ERISA provides that all Severance
Plan Participants are entitled to:

 

Receive Information About Your Plan and Benefits

 

  • Examine all Severance Plan documents at the Plan Administrator’s office
without charge.

 

  • Obtain copies of all Severance Plan documents and other Severance Plan
information upon written request to the Plan Administrator. The Plan
Administrator may make a reasonable charge for the copies.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for plan participants, ERISA also imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate your plan, called “fiduciaries” of the plan, have a
duty to do so prudently and in the interest of you and other plan participants
and beneficiaries. No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance:

 

  • If you request a copy of plan documents or the latest annual report from the
Plan and do not receive them within 30 days, you may file suit in a federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.

 

  • If your claim for benefits is denied or ignored, in whole or in part, you
may file suit in a federal or state court.

 

  • If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court.

 

8



--------------------------------------------------------------------------------

If you file suit, the court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay the costs and
fees (for example, if it finds your claim was frivolous).

 

Assistance with Your Questions

 

If you have any questions about the Severance Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 

9



--------------------------------------------------------------------------------

Schedule 1

 

DDI Key Employee Severance Plan Participants

 

Bruce McMaster, Chief Executive Officer

   Tier I

Michael Moisan, Chief Operating Officer

   Tier II

David Blair, CEO of DDi Europe Limited

   Tier II

Joseph Gisch, Chief Financial Officer

   Tier II

Timothy Donnelly, VP & General Counsel

   Tier II

Bradley Tesch, VP Operations – Value Add

   Tier II

Terry Wright, VP & CTO

   Tier II

Thomas Ingham, VP Sales – East

   Tier II

Jay Latin, VP Sales – West

   Tier II

John Stumpf, VP Finance & Treasurer

   Tier II

Becky Yang, Corporate Controller

   Tier II

John Calvert, VP Sales – DDi Europe

   Tier III

John Chelberg, GM – Virginia

   Tier III

Steve Eldefonso GM – Anaheim

   Tier III

Robert Hembree, CTO

   Tier III

Victor Hemingway, GM – Milpitas

   Tier III

Robert Miller, VP Support Operations

   Tier III

Jon Pereira, GM – Toronto

   Tier III

Ruben Zepeda, GM – Arizona

   Tier III

Pat Griset, Director of Corporate HR

   Tier IV

Rhonda Lavoie, Executive Administrator

   Tier IV

 

10